Exhibit Media Relations Department P.O.Box 1734, Atlanta, Georgia 30301 Telephone (404) 676-2121 FOR IMMEDIATE RELEASEContact: Dana Bolden (404) 676-2683 THE COCA-COLA COMPANY CREATES NEW STRUCTURE TO INTEGRATE THREE KEY FUNCTIONS; PROMOTES FIVE EXECUTIVES Harry Anderson to Lead Global Business and Technology Services,Ann Taylor to Head Global Business Services and Jeremy Faa to Lead Global Finance Transformation The Company to Recommend that the Board of Directors Elect Kathy Waller as Controller and Appoint Connie McDaniel as Chief of Internal Audit ATLANTA, June 10, 2009 – In support of its ongoing productivity and transformation initiatives, The Coca-Cola Company today announced the formation of a new structure that will integrate three core functions:Global Business Services, Global Information Technology and Transformational Productivity.The newly formed organization, Global Business and Technology Services (GBTS), will enable the Company to deliver global business services such as compensation and benefits administration, accounting and financial reporting, and application development and support services that are highly dependent on technology and standardized processes – to its business units in a more effective and efficient way. Effective July 1, Harry Anderson, currently vice president and controller, will lead this new organization and report to Alex Cummings, chief administrative officer, and Gary Fayard, chief financial officer. Mr. Anderson joined the Company in 2001 and, prior to his most recent role, served as chief financial officer of Coca-Cola North America from 2004-2007.In 2003, he was named vice president and director of Supply Chain and Manufacturing Management.Before joining the Company, he served in roles of increasing - more - Page 2 of 3 responsibility at Turner Broadcasting System, Inc., where he was executive vice president of Finance and Operations for Turner Entertainment Group. Prior to his roles at Turner Broadcasting, Mr. Anderson worked in Audit and Accounting Services at Price Waterhouse.He has a bachelor's degree in accounting from the University of Alabama. The Company’s management will recommend at the July Board of Directors meeting that the Board elect Kathy Waller as controller, effective August 1.Ms. Waller is currently vice president and chief of internal audit.Ms. Waller is a Certified Public Accountant who joined The Coca-Cola Company in 1987 as a senior accountant in the Accounting Research Department. Three years later, she became principal accountant for the Northeast Europe/Africa Group and, in 1991,she became marketing controller for the McDonald’s Group. Ms. Waller was then named financial services manager for the Africa Group and The Minute Maid Company in 1996.She served as the director of Financial Reporting from 1998 to 2004 when she assumed her current position.Prior to joining the Company, Ms. Waller worked for the firm now known as Deloitte Touche Tohmatsu.She received her bachelor’s and MBA degrees from the University of Rochester in New York. The Company’s management also will recommend at the July meeting that the Board of Directors appoint Connie McDaniel to the role of chief of internal audit, effective August 1.Ms. McDaniel, currently vice president and head of Global Finance Transformation, has played an instrumental role in leading the finance transformation over the last two years. Previously, Ms. McDaniel served as controller, a role held from 1999 to 2007.Prior to that, she served in other critical leadership roles including division finance manager of Germany, division finance manager of the Southeast and West Asia Division, and director of Financial Reporting.Before joining the Company, Ms. McDaniel spent nine years at Ernst & Young.She has a bachelor's degree in accounting from GeorgiaStateUniversity and is a Certified Public Accountant. Jeremy Faa, currently global director of Finance Transformation, will expand his responsibilities to include the overall strategic direction and implementation of the global finance transformation. Prior to his leadership role inFinance Transformation, Mr. Faa served as Group CFO and director of Business Strategy for the Pacific Group.He joined The Coca-Cola Company in 1997 and has since held a number of roles, including the Business Development manager and Operations director for Coca-Cola Indonesiaanddirector of Page 3 of 3 Business Planning and executive assistant to the Coca-Cola Asia Group President.
